Title: To Benjamin Franklin from Pierre-François de Boy, 25 February 1782
From: Boy, Pierre-François de
To: Franklin, Benjamin


Monseigneur
Ce 25. fevrier 1782.
Le Sr. Montigny, sergent des Grenadiers Dans Luxembourg, et Capitaine d’Armes Sur la fregatte Americaine, ditte, la Caroline du Sud, Sur laquelle il a eté blessé a La Cuisse Se battant Contre deux fregattes Angloises, m’Engage a vous supplier de Lui faire payer Son Du, reconnu par le Certificat ci-inclus a Lui donné, par Le Commandant de la ditte fregatte.
Qu’il me soit permis, Monseigneur, de vous Supplier de mhonorer de votre reponse a cet egard; en raison de ce que le Sr. montigny est dans la plus affreuse indigence; et lui et moy Convaincus de la justice et de L’humanité de votre Grandeur, osons tout esperer pour L’obtention.
Je Suis avec un profond Respect Monseigneur De Votre Grandeur Le Tres humble et Tres obeissant Serviteur
De BoyCi-devant major d’infanterie au servicedes Etats unis de L’Amerique et a presentCapitaine dans le Regiment Suisse DeMeuron a la poste restante A Bayonne
 
Notations: [in William Temple Franklin’s hand] Ansd. neg. 13 Mar 82 / Boy Mr. De: 25. Fevr. 1782.
